Citation Nr: 1212125	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-32 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for fractured right 4th finger.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for irritable bowel syndrome (IBS) as secondary to service connected posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for flat feet.

9.  Entitlement to an increased rating for lumbar spondylosis and degenerative disk disease, currently rated as 20 percent disabling.

10.  Entitlement to an increased rating for left ankle tendonitis, currently rated as 10 percent disabling.

11.  Entitlement to an increased rating for bunions on great toes, currently rated as 10 percent disabling.

12.  Entitlement to an increased rating for acne vulgaris, currently rated as 0 percent disabling.

13.  Entitlement to a higher initial rating for PTSD, currently rated as 30 percent disabling.

14.  Entitlement to a higher initial rating for radiculopathy, right lower extremity, currently rated as 10 percent disabling.

15.  Entitlement to an effective date earlier than June 9, 2008, for the grant of service connection for radiculopathy, right lower extremity.

16.  Entitlement to an effective date earlier than June 9, 2008, for the award of a 20 percent rating for lumbar spondylosis and degenerative disk disease.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008, September 2008, October 2009, March 2011, and July 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in November 2008, January 2009, and July 2011; statements of the case were issued in August 2009 and October 2011; and substantive appeals were received in September 2009 and October 2011.   

In a February 2008 rating decision, the RO denied service connection for dental trauma.  The Veteran filed a timely notice of disagreement with regards to this issue in January 2009.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: entitlement to service connection for a left shoulder disability, a left knee disability, IBS, and GERD; entitlement to increased ratings for lumbar spondylosis and degenerative disk disease, left ankle tendonitis, bunions, acne vulgaris, and PTSD; whether new and material evidence has been received to reopen a service connection claim for a fractured right finger; and entitlement to service connection for TDIU.   



FINDINGS OF FACT

1.  In September 2005, the RO denied the Veteran's claim for service connection for a left shoulder disability.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the September 2005 decision is neither cumulative nor redundant of the evidence of record at the time of the September 2005 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disability.

3.  There is no medical diagnosis of current chronic right knee disability.

4.  The Veteran does not have current bilateral hearing loss disability for VA compensation purposes.

5.  The Veteran's bilateral flat feet were noted upon his entrance to military service.

6.  The Veteran's bilateral flat feet increased in severity during service.

7.  The government has not shown that that the increase in the Veteran's flat feet is due to the natural progress of the disease.

8.  Prior to September 21, 2011, the Veteran's radiculopathy, right lower extremity was manifested by mild incomplete paralysis of the sciatic nerve.  

9.  Effective September 21, 2011, the Veteran's radiculopathy, right lower extremity is manifested by moderate incomplete paralysis of the sciatic nerve.  

10.  On September 25, 2007, the VA received the Veteran's claim for service connection for radiculopathy, right lower extremity.

11.  On September 25, 2007, the VA received the Veteran's claim for an increased rating for lumbar spondylosis and degenerative disk disease.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision, which denied the Veteran's claim for service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 2005 RO decision is new and material; accordingly, the claim for service connection for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  An alleged right knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  Alleged bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).

5.  The Veteran's pre-existing bilateral flat feet were aggravated by service beyond the natural progress of the disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304 (2011).

6.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected radiculopathy, right lower extremity were not met prior to September 21, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2011).

7.  Effective September 21, 2011, the criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected radiculopathy, right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8520 (2011).

8.  The criteria for entitlement to an effective date of September 25, 2007, for the grant of service connection for radiculopathy, right lower extremity are met. 38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).

9.  The criteria for entitlement to an effective date of September 25, 2007, for the grant of an increased rating to 20 percent for lumbar spondylosis and degenerative disk disease are met. 38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2007, December 2007, June 2008, April 2009, and August 2011.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants. Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in December 2007.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the December 2007 notice constituted adequate notice to the appellant.   

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in February 2009 and September 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

New and Material Evidence

In its August 2009 statement of the case, the RO adjudicated the Veteran's claim for service connection for a left shoulder disability on a de novo basis (indicating that it impliedly reopened the claim).  The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Left Shoulder
The Veteran's claim for service connection for a left shoulder disability was denied by way of a September 2005 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the September 2005 rating decision became final.  The evidence on record at the time of the September 2005 denial consisted almost entirely of the service treatment records.  They showed that the Veteran underwent a March 2005 examination which showed an 18 month history of left shoulder pain without a history of injury or trauma.  Examination of the left shoulder was normal.  

The basis for the denial was the fact that there was no diagnosis for the Veteran's shoulder pain, as the examination yielded normal findings.  The RO found that pain alone, without a diagnosed or underlying malady or condition, does not constitute a disability for which service connection can be granted.  

Evidence received since the September 2005 rating decision includes an April 2011 treatment report that reflects that the Veteran underwent an MRI of the left shoulder which revealed an inferior osteophyte abutting the articular surface of the humerus.  The report also reflects that the Veteran has degenerative arthritic changes.  The Veteran underwent physical therapy for his left should in January 2008.   

The Board finds that this treatment report constitutes new and material evidence.  As noted above, the RO previously denied the claim because there was no diagnosis or underlying malady upon which a service connection claim could be based.  The new evidence shows objective findings of degenerative arthritic changes and an inferior osteophyte abutting the articular surface of the humerus.  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Right knee
The Veteran contends that he has incurred injuries to his knees, and that the injuries may be secondary to his service connected low back disability.  The Board acknowledges that the service treatment records reflect complaints of left knee pain in March 2005.  

The Veteran underwent a VA examination in February 2009. The examiner reviewed the claim file in conjunction with the examination.  The Veteran reported that he began to experience knee pain after participating in long marches as training exercises.  He described the pain as sharp, and localized in his patella or just above the patella.  He denied any specific history of trauma or injury.  He reported bilateral knee instability, giving way, pain, stiffness, weakness, and affected range of motion.  He also reported severe flare-ups in he left knee every two to three weeks, and moderate flare-ups in the right knee every two to three weeks.  

Upon examination, there was bilateral crepitus; but no other abnormal findings.  Range of motion was normal.  There was no objective evidence of instability.  There was also no objective evidence of pain following repetitive motion.  X-rays were normal. The examiner diagnosed the Veteran with knee arthralgias.  He opined that the knee pain would prevent the Veteran from playing sports; and it would severely affect his ability to exercise and travel.  It would moderately affect his ability to do chores, go shopping, perform recreational activities, and get dressed.  The examiner did not provide a medical opinion as to whether the arthralgia is either directly related to service or secondary to the Veteran's back disability. 

The Board finds that a medical opinion regarding causation of a right knee disability is not necessary because the examiner did not diagnose a disability for which service connection can be granted.  Arthralgia is a medical term referring to pain in a joint.  However, pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the absence of a current right knee disability, the preponderance of the evidence weighs against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right knee disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hearing loss
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA examination in February 2009.  Upon examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 20, 20, 20, 15, and 15 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 15, 20, 20, 20, and 15 decibels respectively.  Speech recognition scores were 100% in both ears.  Consequently, there is no evidence of a current hearing loss disability as defined by 38 C.F.R. § 3.385.

In the absence of a current hearing loss disability, the preponderance of the evidence weighs against the claim.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a hearing loss disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Flat feet
The service treatment records reflect that the Veteran underwent an entrance examination in June 2001.  At that time, the Veteran was noted to have bilateral pes planus (flat feet).  The disability was considered to be mild and asymptomatic.  

The Veteran underwent a VA examination in March 2005.  The Veteran's pes planus was found to be moderate in severity.  

The Veteran was also seen by a Medical Evaluation Board in March 2005.  Physical examination revealed moderate pes planus with mild hallux valgus bilaterally.  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, the Veteran's pre-existing disability was noted upon entry into service.  Consequently, the burden falls on the Veteran to establish aggravation of his disability.  The service treatment records clearly reflect that the Veteran's pes planus was described as mild and asymptomatic when he began service.  When he was discharged, his disability was deemed moderate.  The Board finds that the Veteran's disability was aggravated during service.  

The burden then shifts to the government to show that the increase in disability was due to the natural progression of the disability.  The government has failed to show that the aggravation was due to the natural progression of the disability.  The RO scheduled the Veteran for a medical examination that took place in February 2009.  The examiner stated that he reviewed the claims file.  However, there was no discussion of the service treatment records.  When asked if there was an indication that the Veteran's disability was worsened by service, the examiner stated that there was no indication of worsening during service.  The examiner thereby failed to acknowledge that the severity of the Veteran's disability went from mild and asymptomatic (at induction) to moderate (at separation).    

Inasmuch as the government has failed to show that the increase in the Veteran's pre-existing disability was due to the natural progression of the disability, the Board finds that service connection is warranted for the aggravation of the Veteran's pes planus.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

Right lower extremity
The Veteran's service-connected radiculopathy, right lower extremity has been rated by the RO under the provisions of Diagnostic Code 8520.  

Diagnostic Code 8520 is used to rate injuries to the sciatic nerve.  38 C.F.R. 
§ 4.124(a) (2011).  A 10 percent rating is warranted for a mild incomplete paralysis.  Moderate incomplete paralysis warrants a rating of 20 percent.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  An 80 percent rating is warranted for complete paralysis, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.   

The Veteran underwent a VA examination of the spine in February 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of intermittent lower back pain that shoots into the right leg.  He described the severity of the pain as moderate; and he stated that the pain occurs for hours on a daily basis.  A sensory examination failed to reveal any abnormal sensation in the right lower extremity.  

The Veteran underwent another VA examination on September 21, 2011.  The examiner noted that the Veteran experienced radicular pain due to radiculopathy.  The examiner also noted that the Veteran experienced moderate paresthesias and/or dysesthesias and moderate numbness in the right lower extremity.  The examiner then stated that the severity of the radiculopathy in the right leg was mild.  However, then the examiner commented on the impact that the disability has on the Veteran's ability to work.  He noted that the disability would prevent the Veteran from exercising or playing sports; and it would moderately affect his ability to do chores, go shopping, travel, perform recreational activities, and drive.  

The Board finds that prior to the September 21, 2011 VA examination, the Veteran's right lower extremity radiculopathy was no more than mild.  The Veteran complained of moderate pain; but the pain was described as intermittent.  Moreover, upon examination, there was no objective evidence of abnormal sensation.  Consequently, the Board finds that prior to September 21, 2011, a rating in excess of 10 percent for the Veteran's right lower extremity radiculopathy is not warranted.  

However, at the Veteran's September 21, 2011 examination, the examiner noted objective evidence of moderate paresthesias and/or dysesthesias and moderate numbness and numbness.  Moreover, the examiner noted that the right lower extremity radiculopathy prevented the Veteran from exercising and participating in sports; and that it had a moderate effect on his ability to do chores, go shopping, travel, perform recreational activities, and drive.  Although the examiner sent a mixed message when he stated that the severity of the Veteran's right lower extremity radiculopathy was mild, the Board finds that (in giving the benefit of the doubt to the Veteran) a rating of 20 percent is warranted effective September 21, 2011.

The Board finds that a rating in excess of 20 percent is not warranted inasmuch as the evidence fails to reflect that the Veteran's right lower extremity radiculopathy is manifested by moderately severe incomplete paralysis of the sciatic nerve.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 and 20 percent schedular ratings.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

Earlier Effective Dates

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection may be granted for a disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided, the effective date for an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, such determination is made on the basis of the facts found.  38 C.F.R. § 3.400(a).

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet.App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155.  A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits if the 
report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

In its July 2011 rating decision, the RO granted service connection for radiculopathy, right lower extremity; and it increased (from 10 percent to 20 percent) the Veteran's rating for lumbar spondylosis and degenerative disk disease.  The effective date for the granting of service connection and the increased rating was June 9, 2008.  The RO explained that June 9, 2008 was the date it received the Veteran's claims.  

The Board notes that the Veteran filed numerous service connection claims in May 2005.  One of the claims was a service connection claim for a back disability.  There was no mention of radiculopathy, right lower extremity.  The RO granted service connection for lumbar spondylosis and degenerative disk disease by way of a September 2005 rating decision.  The Veteran did not file a notice of disagreement; and the decision became final.  

The Veteran then filed a claim in March 2007.  He alleged that his back disability had gotten worse.  He failed to mention any radiculopathy of the right leg.  His increased rating claim was denied by way of a July 2007 rating decision.  He failed to file a notice of disagreement.  Consequently, this decision also became final.

On September 25, 2007, the Veteran submitted a Statement in Support of the Claim (VA Form 21-4138) in which he stated that his lower back disability was getting worse and that he was experiencing residual pain, numbness, and tingling in his right leg.  The statement is dated September 20, 2007 and was received on September 25, 2007.  The Board finds that this constitutes a claim for the benefits that were ultimately granted   

Consequently, the Board finds that the proper effective date for service connection for radiculopathy, right lower extremity should be September 25, 2007 (the date of receipt of the claim).  Similarly, the date of the Veteran's increased rating (to 20 percent) for his lumbar spondylosis and degenerative disk disease should be September 25, 2007 (the date of receipt of the claim).  

The Board is unable to find any communication prior to September 25, 2007, which constitutes either a formal or an informal claim of service connection for radiculopathy, right lower extremity or an increased rating for lumbar spondylosis and degenerative disk disease.  


ORDER

The Veteran's claim for entitlement to service connection for a left shoulder disability is reopened.

Service connection for flat feet is granted.

Service connection for a right knee disability and bilateral hearing loss is denied.

Entitlement to a rating of 20 percent, but no higher, is granted for the Veteran's radiculopathy, right lower extremity, effective September 21, 2011.  

An effective date of September 25, 2007 is granted for a rating of 20 percent for lumbar spondylosis and degenerative disk disease, and for service connection for radiculopathy, right lower extremity.  


REMAND

Left shoulder
The service treatment records reflect an 18 month history of left shoulder pain.  Post service evidence reflects objective findings of degenerative arthritic changes and an inferior osteophyte abutting the articular surface of the humerus.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.  
  
The Board finds that the relatively low threshold of McLendon is met in this case, and that a VA examination is warranted to determine whether it is at least as likely as not that that the Veteran's left shoulder disability began during or is causally linked to any incident of service.   

Fractured right 4th finger
In Kent v. Nicholson, 20 Vet.App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service- connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

Although the RO provided the Veteran with Kent notice with regards to his application to reopen his claim for entitlement to a left shoulder disability, the Board is unable to find evidence that the RO provided Kent notice to the Veteran with regards to his application to reopen his claim for entitlement to service connection for a fractured right 4th finger.   

Left knee
As noted in the adjudication of the Veteran's service connection claim for a right knee disability, a February 2009 examiner diagnosed the Veteran with arthralgias in both knees.  The Board noted that pain alone is not considered a disability for which service connection can be granted.  However, in April 2011, the Veteran underwent an MRI of the left knee.  The interpretation of the left knee MRI was that he had some changes in the proximal tibia, fibula, and distal femur that were consistent with bony infarcts.  The doctor at the orthopedic surgery clinic found evidence that the Veteran has a defect in the medial femoral condyle, weightbearing surface with an overlying (what appeared to be) flap of articular cartilage.  The doctor stated that this may represent an osteochondral lesion that measures approximately 1.5 cm. across.  

These findings constitute evidence that the Veteran is experiencing more than subjective pain.  The findings reflect objective evidence of a disability for which service connection can be granted if it can be shown that this disability began during or is causally related to service.  The Board finds that a VA examination and opinion is warranted in order to determine the nature, extent, and etiology of the Veteran's left knee disability.  The examiner should be asked to render and opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability began during or is causally related to service.         


GERD
The service treatment records reflect that the Veteran was treated for frequent heartburn during service and for possible gastroenteritis.  The RO pointed out that no chronic disability was diagnosed.  The Veteran underwent a VA examination in February 2009.  The examiner diagnosed the Veteran with GERD.  However, the examiner was not asked to render an opinion regarding a possible nexus to service.  Consequently, no competent medical examiner has addressed the question.  

The Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's GERD.  The examiner should be asked to render and opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD began during or is causally related to service.  Additionally, in the Veteran's April 2008 claim, he noted that GERD may be secondary to PTSD.  No opinion has been rendered as to the issue of secondary service either.  Therefore, the examiner should also render an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD was caused, or aggravated by, his service connected PTSD.

IBS
In its January 2011 supplemental statement of the case, the RO acknowledged that the Veteran was diagnosed with IBS in August 2007.  However, it denied the claim for service connection secondary to PTSD because the Veteran was not service connected for PTSD at that time.  Service connection for PTSD was granted by way of a January 2011 rating decision; and service connected became effective June 9, 2008.  The Board finds that this does not preclude the Veteran from becoming service connected for IBS on a secondary basis.  

The Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's IBS.  The examiner should be asked to render and opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's IBS began during or is causally related to service.  The examiner should also render an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's IBS was caused, or aggravated by, his service connected PTSD.

Lumbar spine
The Veteran underwent a September 2011 VA examination of the lumbar spine.  However, the Board notes conflicting and incomplete findings within the examination report.  Specifically, the Board finds that the examiner failed to adequately address DeLuca criteria.  With regards to range of motion, the examiner was asked if the Veteran is able to perform repetitive-use testing with three repetitions.  The examiner responded in the affirmative.  However, the examiner did not record range of motion findings after three repetitions.  The examiner was then asked if the Veteran had additional limitation of motion of the thoracolumbar spine following repetitive-use testing.  The examiner responded in the affirmative and indicated that contributing factors of the disability included less movement than normal, weakened movement, and excess fatigability.  Later in the examination report, the examiner provided the results of the range of motion testing.  He stated that there was objective evidence of pain on active range of motion and after repetitive motion.  However, this time he stated that there were no additional limitations after three repetitions of range of motion.  

Given the inconsistency regarding the finding of DeLuca criteria, the Board finds that it cannot adequately rate the Veteran's lumbar spondylosis and degenerative disk disease.  The Board finds that a new examination is warranted for the purpose of determining the current severity of the disability.  

Left ankle
The Veteran underwent a VA examination in February 2009.  However, in a March 2011 correspondence, the Veteran's representative correctly pointed out that the examination did not include any range of motion finding regarding the left ankle.  In fact, it is not clear that the left ankle was examined at all.  

The Board finds that a VA examination is warranted for the purpose of determining the current severity of the Veteran's left ankle.


Bunions
The RO adjudicated the Veteran's increased rating claim without ever providing him with a VA examination.  The Board finds that it is unable to determine whether an increased rating is warranted without any examination findings.  The Board acknowledges that the Veteran underwent a VA examination in February 2009 for the evaluation of the Veteran's flat feet.  The examiner noted the existence of a bunion adjacent to the 1st toe; but there is no information regarding its severity.  Consequently, the Board finds that a VA examination is warranted for determining the current severity of the disability.   

Acne vulgaris
The Veteran underwent a VA examination in October 2007.  The examiner found that the Veteran's acne was superficial (with comedomes, papules, pustules, and superficial cysts).  

The Board notes that the examination took place more than four year ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, a June 2009 treatment report reflects that the Veteran sought treatment for increased oil production on his face.  Upon examination, there were 2+ papules, 2+ scarring, and 3+ comedomes, as well as hyperpigmented macules throughout malar cheeks and chin.

Given these indications that the severity of the disability has increased, the Board finds that a new examination is warranted to determine the current severity of the disability.  

Additionally, in a March 2011 correspondence, the Veteran's representative pointed out that the RO has rated the Veteran under diagnostic code 7806 (concerning dermatitis or eczema).  In an August 2009, the RO appears to have considered the rating criteria under 7828 (concerning acne).  The Veteran's representative requests that the RO also consider the rating criteria under diagnostic 7800 (concerning facial scarring).  The Board agrees that all these diagnostic codes should be considered when the claim is readjudicated.     

PTSD
In a March 2011 correspondence, the Veteran's representative argued that the Veteran is entitled to a new examination in order to determine the current severity of the disability.  The Board notes that the Veteran's most recent psychiatric examination took place in February 2009 and is therefore three years old.  As noted above, while a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 
  
In this case, the Veteran has submitted an October 2010 correspondence from Dr. D.L.L. in which he states that the Veteran suffers from anxiety that limits his ability to tolerate the work environment and deal with people.  Dr. D.L.L. recommended that the Veteran refrain from working until his disabilities (psychiatric and lumbar spine) can be treated and allowed to improve.  

The Board finds that the Veteran has asserted that his condition has gotten worse since his most recent examination.  Therefore, the Board finds that a new examination and opinion are warranted for the purpose of determining the current severity of the Veteran's PTSD. 

TDIU
The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the other issues being remanded.   

Dental trauma
As noted in the introduction, the Veteran filed a timely notice of disagreement in response to a February 2008 rating decision that denied service connection for dental trauma.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  In regards to the Veteran's application to reopen a claim for service connection for a fractured right 4th finger, the RO should furnish the Veteran with an appropriate letter to fully comply with the requirements set forth in Kent v. Nicholson, 20 Vet.App. 1 (2006), to include notice to the Veteran of the element or elements found insufficient in the previous denial(s). 
 
2.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's GERD and IBS.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal disability (to include GERD and IBS) began during or is causally related to service, to include whether any disability was caused, or aggravated by, his service connected PTSD.

4.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his lumbar spondylosis and degenerative disk disease and left ankle tendonitis; and to determine the nature, extent, and etiology of the Veteran's left knee and left shoulder disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee and/or left shoulder disabilities began during or is causally related to service, to include whether the left knee disability was caused, or aggravated by, his service connected lumbar spondylosis and degenerative disk disease

5.  The RO should schedule the Veteran for a VA podiatry examination for the purpose of determining the current severity of his bunions on great toes.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

6.  The RO should schedule the Veteran for a VA dermatologic examination for the purpose of determining the current severity of his acne vulgaris.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  The examiner should state what percentage what percent of the Veteran's body and what percent of the Veteran's exposed areas are affected by the acne.  He/she should also state whether the Veteran's disability is manifested by superficial acne (comedomes, papules, superficial cysts) or deep acne (deep inflamed nodules and pus-filled cysts).  Finally, the examiner should note the existence of any characteristics of disfigurement under diagnostic code 7800.    

7.  The RO should take appropriate action, including issuance of a statement of the case, on the issue of entitlement to service connection for dental trauma.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

8.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


